Petition for Writ of Mandamus Denied and
Memorandum Opinion filed September 30, 2010.
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00903-CR

 
In Re Jack W. Chisum,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On September 21, 2010, relator Jack W. Chisum, filed
a petition for writ of mandamus in this court.  See Tex. Gov’t Code Ann.
§22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asks this court to compel the Honorable Marc Brown, presiding judge of
the 180th District Court of Harris County, to forward his writ of habeas corpus
to the Court of Criminal Appeals.
Relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.  Consideration of a motion or other
request that is properly filed and before the court is a ministerial act.  State
ex rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim. App.1987)
(orig.proceeding).  A relator must establish the trial court (1) had a legal
duty to rule; (2) was asked to rule; and (3) failed to do so.  In re Keeter,
134 S.W.3d 250, 252 (Tex. App.—Waco 2003, orig. proceeding).  
According to relator’s petition, he filed a “Post
Conviction Writ of Habeas Corpus for (DNA TESTING)” on September 14, 2004, in
the trial court.  Relator contends that the trial court has neither ruled on
his post-conviction request for a writ, nor forwarded it to the Court of Criminal
Appeals.  Relator did not attach a file-stamped copy of his writ request demonstrating
it is actually pending in the trial court.  Relator has provided this court
with no other record showing he filed a writ request with the trial court or
that the court had a ministerial duty to forward it to the Court of Criminal Appeals. 
Accordingly, we deny relator’s petition for writ of mandamus.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Anderson, Frost, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).